Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 9 February 2021 has been entered. Claims 13 and 16-18 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 9 October 2020, except for the rejection of claims 13 and 17-18 under 35 USC 112(b) repeated below related to the recitation of “the cutting blade” at line 8 of claim 13.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for “a vertical axis” as recited in claim 13, “a vertical axis” as recited in claim 16, “a center of the recess” as recited in claim 17, and “first and second bevels” as recited in claim 18.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 13 and 16 include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed below.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations that use “means” are interpreted as invoking 35 USC 112(f):
“a conveying means for conveying a food item to be cut” as recited in claim 13; and
“a conveying means” that conveys the food items as recited in claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 at line 8 recites, “wherein the cutting blade is configured for moving in distance relative to the cutting land”. This recitation is indefinite because it is unclear what particular cutting blade is being referred to by “the cutting blade”. The claim previously introduces “at least one cutting 
Claim 13 recites, “wherein the recess defines first and second angular surfaces angularly offset from a vertical axis”. This recitation is indefinite in view of the present specification. The examiner acknowledges that Fig. 4 of the present drawings illustrates a recess defining first and second angular surfaces that are angularly offset from a vertical axis. However, the examiner notes that the present disclosure describes that the cutting land can be attached to a rotation drive mechanism that adjusts the angular position of the cutting land (see, e.g., paragraph 14). So, the angles of the first and second angular surfaces of the recess as disclosed vary in location relative to the vertical axis depending on the angular rotation of the cutting land. In view of this the angular adjustability of the cutting land as disclosed, it is unclear what is required for the first and second angular surfaces to be angularly offset from the vertical axis. Must the first and second angular surfaces be angularly offset from the vertical axis at every rotational position of the cutting land? Must the first and second angular surfaces be angularly offset from the vertical axis at at least one rotational position of the cutting land? The examiner suggests considering reciting the angles of the first and second angular surfaces relative to a reciprocation axis along which the at least one cutting blade reciprocates, although the examiner has yet to determine if such a recitation raises issues related to angular variations between the rotational positions of the cutting land and the at least one cutting blade.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2019/0022887 A1 to Krog.
Regarding claim 13, Krog discloses a slicer apparatus for slicing food items (see the Title; see also Figs. 4a and 4b and paragraph 74), comprising: 
a conveying means 404a, 404b for conveying a food item to be cut (see Fig. 4a; although no food item is shown, the item is conveyed during cutting as evidenced by the position of the blade 411), where the food item is conveyed along a conveying path (a right to left path defined by the top surfaces of the means 404a, 404b; see Fig. 4a showing rotation directions of the conveying means 404a, 404b), where a gap 417 is provided extending across the conveying path (see Fig. 4a), 
at least one cutting blade 411, 
a cutting land 402 arranged in and along the gap 417 (see Fig. 4a), the cutting land 402 comprising a recess (the recess appears to be indicated by reference character “418” in Fig. 4a; 
wherein the cutting blade 411 is configured for moving in distance relative to the cutting land 402 (compare the positions of the blade 411 relative to the cutting land 402 in Figs. 4a and 4b),
wherein the recess 418 of the cutting land 402 is defined by elongated and opposingly arranged flexible materials (see the plastic material described at paragraph 18; the present application at paragraph 12 acknowledges that plastic is an example of a flexible material) arranged in relation to each other such that during cutting the flexible materials exert elastic forces onto the at least one cutting blade 411 causing the flexible materials and thus a width of the recess to follow a thickness of the at least one cutting blade 411 (see Fig. 4b and paragraph 18 describing that the blade may contact the cutting land – given that the cutting land is made from a flexible plastic material, the recess will include an indentation when contacted by the blade 411 such that the width of the indentation, which is located in the recess as can be understood from Fig. 4b, follows a thickness of the blade 411 – even though the entire width of the recess 418 may not change, some width of the recess does change when contacted by the blade 411); 
wherein the recess 418 is predefined in the cutting land 402 (see Fig. 4a); and 
wherein the recess 418 defines first and second angular surfaces angularly offset from a vertical axis and configured to contact the at least one cutting blade 411 on opposed first and second sides, respectively, of the at least one cutting blade 411 (see annotated Fig. 4b below; see also paragraph 18 disclosing the contact).

    PNG
    media_image1.png
    563
    872
    media_image1.png
    Greyscale

Regarding claim 16, Krog discloses a method of slicing food items with a slicer apparatus (shown in Fig. 4a) using a cutting land 402 (see paragraph 75), the method comprising the steps of: 
providing the slicer apparatus having the cutting land 402(see Fig. 4a); 
conveying the food items by a conveying means 404a, 404b along a conveying path (see Fig. 4a and paragraphs 74-75; the items are conveyed from right to left as evidenced by the arrows on the conveying means 404a, 404b); and 
slicing the food items using the slicer apparatus (in particular, the blade 411 performs the slicing operation); 
wherein a gap 417 is provided extending across the conveying path (see Fig. 4a); 
wherein the cutting land 402 is configured to be arranged in and along the gap 417 (see Fig. 4a);
wherein the cutting land 402 comprises a recess 418 facing at least one cutting blade 411 such that during the step of slicing the at least one cutting blade 411 at least partly extends into the recess 418 (see Figs. 4a and 4b); 

wherein the recess 418 is predefined in the cutting land 402 (see Fig. 4a); and 
wherein the recess 418 defines first and second angular surfaces angularly offset from a vertical axis and configured to contact the at least one cutting blade 411 on opposed first and second sides, respectively, of the at least one cutting blade 411 (see the annotated Fig. 4b above; see also paragraph 18 disclosing the contact).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0022887 A1 to Krog.
claim 17, Krog discloses that the first and second angular surfaces extend outwardly from a center of the recess 418 (see annotated Fig. 4b above – the angular surfaces extend outward from an angular center of the recess, i.e., from an imaginary line bisecting the recess). 
Krog, in the embodiment of Figs. 4a and 4b, fails to disclose that the first and second angular surfaces define a curved configuration as required by claim 17.
	However, Krog elsewhere in its disclosure teaches that the recess of a cutting land can include a different shape, including a U-shape (see paragraph 78). A U-shaped recess includes side surfaces that define a curved configuration as required by claim 17.
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the recess of the embodiment of Figs. 4a and 4b of Krog with angular surfaces that define a curved configuration, given that Krog explicitly teaches that the shape of the recess can be varied to be a shape including a curved configuration. 
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0022887 A1 to Krog.
Krog, in the embodiment of Figs. 4a and 4b, teaches that the first and second angular surfaces are configured to exert elastic forces on opposing surface of the blade 411 proximate the tip of the blade 411 (see paragraph 18, where the tip of the blade 411 is the portion that will contact the recess as can be seen in Fig. 4b).
However, Krog, in the embodiment of Figs. 4a and 4b, fails to disclose that the tip of the blade includes first and second bevels (instead, the blade is only shown generically in this embodiment), and thus Krog in the embodiment of Figs. 4a and 4b fails to disclose the first and second angular surfaces are configured to exert the elastic forces proximate first and second bevels of the at least one cutting blade. 
Krog in the embodiment of Fig. 6 teaches a blade 611 having first and second bevels (see Fig. 6a, showing the bevels meeting at a sharp tip). Providing a blade with a bevel is advantageous because it 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the blade of the embodiment of Figs. 4a and 4b to include first and second bevels at its tip, which is the location where the blade contacts the cutting land, in view of the teachings of the embodiment of Fig. 6a of Krog. This modification is advantageous because a beveled blade offers a good balance of sharpness and strength.
Response to Arguments
Applicant’s arguments, see the Remarks filed 9 February 2021, with respect to the rejection(s) of claim(s) 13-15 and 16 as being unpatentable over Thyssenkrupp in view of UniFood have been fully considered and are persuasive. The examiner agrees that Thyssenkrupp, as modified by UniFood, fails to disclose first and second angular surfaces angularly offset from a vertical axis. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krog as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724